Citation Nr: 1454547	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back condition, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969, from November 1978 to November 1980, from October 2001 to October 2002, from April 2004 to December 2004, and from September 2005 to August 2006.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that, in pertinent part, denied the Veteran's claim.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case dated in June 2009.  The Veteran submitted his substantive appeal in July 2009.

The Veteran testified at a hearing before the undersigned in September 2014.  A has been associated with the claims file.



FINDING OF FACT

A back disability, to include degenerative joint disease and degenerative disc disease of the lumbosacral spine, was caused by active duty military service.



CONCLUSION OF LAW

The criteria for service connection for a back disability diagnosed as degenerative joint disease and degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has had multiple periods of active duty service over the course of his career, beginning in 1967.  He contends that his current back condition was caused or aggravated by his active service.  

The evidence in this case includes service treatment records, VA outpatient treatment records and VA examinations.  A service record dated in 2006 indicated that the Veteran had been placed on permanent profile in part due to degenerative joint disease of the lumbar spine.  The Veteran has been diagnosed as having current degenerative disc disease and degenerative joint disease of the lumbar spine.

In a VA examination dated in July 2007, the Veteran reported that he had had problems with his low back since 1999.  After examination, the Veteran was diagnosed degenerative disc disease.  No nexus opinion was afforded.

The Veteran was again examined by VA in February 2011.  The examiner noted the Veteran's service and medical history in a lengthy report and indicated that the Veteran's spine condition and back pain essentially paralleled the history of his service-connected bilateral hip arthritis.  After examination, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine by history with recurrent local pain.  The examiner opined that the Veteran's spine condition was related to, or aggravated by, activities he was assigned to during his numerous periods of active military service.

In an addendum dated in November 2011, the same examiner found that the progression and treatment of the Veteran's degenerative disease of the lumbosacral spine was different than that for other weight bearing joints and that it was less likely as not caused by or a result of his hip condition.  The examiner did not offer an opinion regarding direct causation.

Based on the foregoing, service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is warranted.  The February 2011 examiner opined that the Veteran's spine condition was related to or aggravated by the required activities that he was assigned to during his numerous periods of active military service, and there is no contrary opinion of record.  The weight of the medical evidence is in favor of the claim and, as such, service connection is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, degenerative joint disease and degenerative disc disease of the lumbosacral spine, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


